Citation Nr: 0725136	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  99-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of proper initial rating for irritable bowel 
syndrome with psychogenic vomiting, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from May 1989 to April 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
irritable bowel syndrome with psychogenic vomiting and 
assigned an initial 10 percent rating.  

The veteran subsequently timely appealed the RO's decision.  
In September 2001, he testified before the undersigned 
Veterans Law Judge at a hearing at the RO (Travel Board 
hearing).  A copy of the hearing transcript has been 
associated with the record.  

Following a Board remand for further development in December 
2001, this case underwent appellate adjudication by the Board 
in July 2003, which denied his claim.

The veteran appealed the July 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Following a July 2004 "Joint Motion for Remand" (Joint 
Motion), a July 2004 Court Order vacated and remanded the 
July 2003 Board decision.  The matter was returned to the 
Board which remanded this issue in December 2004 in order to 
comply with the Court's remand.  At present, the appellant's 
case is once again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's psychiatric complaints primarily consist of 
some adjustment symptoms due to family conflicts, fatigue, 
and sleep problems, with a Global Assessment of Functioning 
(GAF) of 65 on most recent examination.

2.  The veteran's gastrointestinal disability is the 
predominant disability for rating purposes.

3.  The veteran's gastrointestinal disability consists of 
moderate symptoms with complaints of some nausea about 3 
times a week, constipation about once a week and diarrhea 
about 3 times a month, but with no evidence that he suffers 
from a severe irritable colon syndrome with more or less 
constant abdominal distress.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 
percent disabling for irritable bowel syndrome with 
psychogenic vomiting have not been met. 38 U.S.C.A. 
§§ 1155 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 
4.126(d), 4.114, Diagnostic Code 7319 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's service connection claim 
was received in May 1998.  After adjudicating this claim and 
granting service connection, the RO provided initial notice 
of the provisions of the duty to assist as pertaining to 
entitlement to an increased rating in a June 2002 letter, 
which included notice of the requirements regarding an 
increased rating, of the reasons for the denial of this 
claim, of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claim.  
Additional duty to assist letters were sent by the agency of 
original jurisdiction in January 2005, March 2005 and August 
2006.  The duty to assist letters specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and following the Board's 
December 2004 remand, the most recent examination reports of 
March 2005 and April 2005 along with addendums from September 
2006 confirming claims file reviews provide a recent 
assessment of the veteran's service-connected disability 
based on examination of the veteran.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date.  However, since an increased rating is being 
denied, the failure to send such a letter is harmless error.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (harmless error).

II.  Increased Initial Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities  (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. See 38 C.F.R. § 4.7.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

In this matter, service medical records revealed that the 
veteran was treated for problems with gastrointestinal 
symptoms such as nausea, vomiting and diarrhea, as well as 
anxiety symptoms and complaints of stress beginning in 
October 1996 he was treated for such symptoms.  In November 
1996, he was diagnosed with psychiatric factors affecting 
medical condition and irritable bowel syndrome.  He continued 
treatment including psychotherapy and marriage counseling 
throughout the rest of service from 1997 to March 1998 for 
such symptoms of stress and psychogenic vomiting.  These 
records indicated that he felt high stress while in positions 
in a submarine and later as a recruiter.  

The veteran filed his current claim on appeal in May 1998.  
Service connection for irritable bowel syndrome with 
psychogenic vomiting was granted in a September 1998 rating 
decision that assigned an initial 10 percent rating.  The 
veteran appealed this decision.  

The report of a July 1998 VA general examination gave a 
history of irritable bowel syndrome with complaints of 
diarrhea under stress or when anxious.  During such episodes 
he had an average of 10 to 12 times a day of watery stools 
with no blood or mucus.  He had a job interview this week and 
was having diarrhea because he was anxious.  He also had 
vomiting while anxious.  He developed symptoms when he had to 
work a high pressure job.  He was noted to be prescribed 
dicyclomine by the VA.  He complained of crampy abdomen pain 
relieved by bowel movements when he had diarrhea.  He also 
had complaints of flatulence and history of constipation.  No 
other symptoms were reported in the general medical 
examination.  The physical examination revealed him to be 6 
feet and 3 inches tall and weighed 184 pounds.  One year ago 
he was said to weigh 163 pounds.  He was well nourished and 
his abdomen was soft and supple.  There was no organomegaly 
or tenderness.  Bowel sounds were active.  He was diagnosed 
with irritable bowel syndrome with psychogenic vomiting.  

VA treatment records from 1999 through 2005 repeatedly showed 
that post-traumatic stress disorder (PTSD) and depression 
screenings periodically done were negative.  A December 1999 
general office note revealed the veteran to be rated at 10 
percent disabling for irritable bowel syndrome and used 10 
milligrams of Bentyl for relief of gastrointestinal symptoms.  
He was in good health otherwise and abdomen was negative on 
physical examination.  The impression was history of IBS.  

A July 2000 VA examination revealed the veteran to describe a 
history of diarrhea and vomiting in service diagnosed with 
irritable bowel syndrome.  He taking dicyclomine 10 
milligrams 3 times a day.  His current symptoms were 
occasional diarrhea and vomiting.  He denied any blood in his 
stool.  He had occasional colicky abdomen and increased 
flatulence.  He denied history of anemia, hernia or cancer.  
Physical examination revealed his abdomen to be soft, with 
bowel sounds present.  There was no organomegaly, tenderness, 
rebound tenderness or masses palpated.  The veteran refused 
rectal examination.  Labs showed no anemia.  The diagnosis 
was irritable bowel syndrome with cycling vomiting.  

An August 2000 barium enema was normal. 

An October 2000 VA general office visit revealed him to have 
irritable bowel syndrome and to miss work sometimes because 
of diarrhea which occurred about 3 or 4 times a month.  He 
had nausea without vomiting and no bloody stools.  An 
examination barium enema was noted to be negative.  A 
gastrointestinal outpatient note also from October 2000 
revealed his history of irritable bowel syndrome for 4 years 
with complaints of recurrent diarrhea, but no bloody stools.  
This would occur about 3 times a month which affected his 
work schedule.  The diarrhea was said to be present about 5 
years and was on and off, nonbloody and without weight loss, 
but did have weight gain.  He would have liquid bowel 
movements to loose stools which were more common than the 
liquids on average of 2 to 5 times a day, but not at night.  
He had small amounts each time, cramps and gas with urgency 
at times but was able to control his urges until a bathroom 
was available or when he takes dicyclomine.  The diarrhea was 
more frequent during stressful times and was about 3 times a 
month lasting 1 day, without mucus, vomiting or weight loss.  
He had relief with bowel movements.  He had a history of 
irritable bowel syndrome and barium enema of 2 months ago was 
normal.  Physical examination revealed his abdomen to be 
soft, nontender with positive bowel sounds.  He refused 
rectal examination.  Lab tests were reviewed and showed no 
anemia.  The assessment was clinical pictures of irritable 
bowel syndrome with continued management and fiber.  The 
veteran refused a flexible sigmoidoscopy.  

The veteran testified at his September 2001 Travel Board 
hearing that he has alternate symptoms of constipation and 
diarrhea.  However he denied that he has continous problems 
with constipation.  He described the diarrhea as more or less 
a problem with "loose stool" rather than full blown 
diarrhea symptoms.  He testified that he takes regular 
medication for his symptoms.  He also indicated that he 
experiences nausea from time to time that he described as 
stress related.  He testified that he missed work about once 
every few months due to his symptoms.   

A November 2002 VA examination of digestive condition 
revealed a past history of irritable bowel syndrome and 
frequent episodes of nausea, vomiting and loose bowel 
movements up to the present time.  His medical history was 
said to include a diagnosis of irritable colon in 1995 that 
was stress induced, and he was working as a recruiter at the 
time.  He now had loose bowel movements, dry heaves and 
psychogenic vomiting.  He was currently taking dicyclomine 
which seemed to help with the loose bowel movements and dry 
heaves.  He worked as a mechanic in the Post Office and liked 
his job.  He had not missed work in 90 days due to irritable 
bowel syndrome.  He felt the irritable bowel syndrome was 
stress induced.  He was slightly apprehensive about the VA 
examination and had stress related to the demands of the 
upcoming holidays.  Physical examination revealed him to be 6 
feet and 2 inches tall and weighted 205 pounds.  His body 
mass index was 27.  His abdomen was soft, nontender, with no 
guarding or tenderness on deep palpation.  Bowel sounds were 
normal.  The diagnosis was irritable bowel syndrome.  The 
examiner commented that the veteran has occasional bouts of 
irritable bowel syndrome with diarrhea and queasy feeling 
alleviated with dicyclomine 10 milligrams as needed.  
Episodes were about 1 time per week, usually stress related.  

VA treatment records from January 2005 revealed his active 
symptomatology included irritable bowel syndrome.  He 
continued to work in the Post Office and he had interim 
diarrhea and about once or twice had bright red rectal blood 
(BRRB) usually in the toilet tissue.  Screening for PTSD type 
symptoms in January 2005 was negative.  

The report of a March 2005 VA intestine examination included 
no claims file review prior to the examination.  The veteran 
gave a history of being diagnosed with irritable bowel 
syndrome in 1995 and developed symptoms of nausea, vomiting 
and bloody diarrhea.  He said he was treated but did not 
recall the medication.  He continued to have problems with 
intermittent constipation and diarrhea.  He currently was 
followed up with the VA and used dicyclomine.  He was 
supposed to take 3 pills but only took one per day because 
more than that "binds" him.  Otherwise his medical history 
indicated he had a slight weight gain as he gets older.  He 
did experience some nausea about 2 to 3 times per week, which 
he thought was due to stress.  He had no vomiting.  He had 
constipation about once a week and diarrhea about 3 times a 
month.  He did have loose stools about 3 times per week.  
There was no history of anal fistula, malnutrition or anemia.  
Physical examination revealed he weighed 205 pounds.  His 
abdomen was soft, with bowel sounds present.  There was no 
organomegaly or tenderness elicited.  He had no masses 
palpated.  Rectal examination revealed normal sphincter tone 
and no external hemorrhoids.  His stool was negative for 
blood.  Lab studies done in January 2005 were negative for 
anemia.  The diagnosis was irritable bowel syndrome.  
Regarding the symptoms effect on occupational and functional 
impairment, he stated he did miss about 1 or 2 days per month 
due to diarrhea.  It was more likely then not that he did 
miss some work due to irritable bowel syndrome symptoms.  A 
September 2006 addendum drafted by the examiner from the 
March 2005 VA intestines examination confirmed that the 
claims file was reviewed and there was no change in the 
opinion given.  

The report of an April 2005 VA psychiatric examination noted 
that the veteran was referred for an evaluation of his 
service-connected irritable bowel syndrome with psychogenic 
vomiting to render an opinion as to whether the psychiatric 
disorder or the physical disorder was the dominant aspect of 
his condition.  The examination was also to determine the 
effect of the irritable bowel syndrome disorder on his 
earning capacity and whether it has caused marked 
interference with his employment or required frequent 
hospitalization.  

Review of the medical records showed no recent history of 
psychiatric treatment or hospitalization for psychiatric 
problems.  He did not take psychiatric medications.  There 
was no history of legal problems, substance abuse, violence 
or assaultiveness.  He had symptoms related to irritable 
bowel syndrome.  He described an essentially normal 
childhood, and did well in school.  During service he had no 
problems during basic training.  He served 6 years in a 
submarine program and then became a recruiter.  His submarine 
had one collision that was scary for a few seconds.  He 
thought his experience as a recruiter was particularly 
stressful.  He had problems with diarrhea and vomiting before 
work.  He had no combat and served until 1998.  After 
service, he worked 8 months as a cable TV installer and for 6 
1/2 years in the Post Office repairing postal machines.  He did 
not find work overly stressful.  There were no problems with 
human resources.  He was married for 12 years and had an 8 
year old son.  He had some problems with his wife with 
occasional arguments and having her yell at him.  He denied 
any problems with domestic violence.  He thought the fact his 
wife worked full time was stressful as they had different 
days off.  He also complained about her spending habits 
resulting in more debt than he would like to have.  His main 
source of stress was described as family problems.  He and 
his wife owned their home and shared household chores.  He 
enjoyed watching sports, playing with his son and visiting 
friends.  He did drink frequently with his friends about 12 
beers per week.  He had no history of compulsive alcohol use.  
He had some marriage counseling and some individual 
counseling in service but no recent treatment for mental 
health problems.  

Mental status examination revealed the veteran to be a well-
nourished, amiable individual who was casually and neatly 
dressed.  He was oriented times 3.  His psychomotor and 
speech were within normal limits.  His affect was friendly, 
varied, mood was congruent.  His thought processes were goal 
oriented and he had no derailment, loose or changing 
associations, thought blocking or neologisms.  He had no 
delusional or paranoid thought.  He denied problems with 
feeling nervous, sweaty, shaky, racing heartbeat, or having 
feelings of impending death.  He generally though his mood 
was good and he had no problems with depression, poor 
motivation, decreased appetite, poor self esteem or weight 
changes.  He had no suicidal ideations and felt reasonably 
well about himself and that life was worthwhile.  He slept 
about 4 to 5 hours a night and felt this was not enough 
sleep.  As a result, he experienced fatigue.  He did not have 
periods of racing thoughts, distractibility, pressured 
speech, increased energy or going without sleep, increased 
activity or dangerous behavior.  He denied current visual or 
auditory hallucinations, delusions, paranoid thoughts, 
special messages or thought broadcasting, special powers or 
other frank indicators of psychosis.  He was able to handle 
his finances.  There was no psychometric testing done.  The 
diagnosis was based on signs, symptoms, occupational and 
social functioning described above, the veteran met the DSM-
IV criteria for adjustment disorder.  It did not appear 
directly related to military events.  There did not appear to 
be multiple mental disorders.  The Axis I diagnosis was 
adjustment disorder, unspecified.  Axis II was deferred.  His 
Axis III diagnosis was irritable bowel syndrome.  His GAF 
score was 65.  This GAF was assigned because of the overall 
low number, frequency and intensity of symptoms associated 
with minimal reduction of social, vocational and mental 
functioning.  

The examiner opined that it was at least as likely that the 
veteran's physical problems appeared to be the dominant 
aspect of his conditions.  The psychogenic vomiting was not a 
DSM IV diagnosis.  If one were to assume that the previous 
clinician was referring to a somatization disorder, the 
veteran currently did not meet the criteria for such a 
disorder.  He did appear to have some distressing adjustment 
problems from family stressors, however the adjustment 
problems did not appear to have a significant impact on 
social or vocational performance.  Since there were no 
records present and he voiced no obvious or serious past 
effects on his job performance, any past relationships 
between stressors, somatization symptoms and vocational 
problems could not be resolved without mere speculation.  
Since he described himself as functioning adequately, but 
suffering some distress, it was more likely than not that his 
problems had little effect on his employability or earning 
capacity.  There was little evidence that his adjustment 
problems caused any interference with employment and there 
were no hospitalizations.  

A September 2006 addendum from the VA examiner in the April 
2005 examination stated that the claims file was sent for 
review and there did not appear to be any more recent mental 
health treatment records since the VA examination was 
conducted.  There was reference to anxiety and psychogenic 
vomiting secondary to job related stress in 1997.  He was 
noted to have attended several sessions with mental health 
for anxiety related symptoms.  He had problems with nausea 
and vomiting related to the stress of being a military 
recruiter.  Given the description of symptoms it was at least 
as likely as not that the veteran had either an unspecified 
anxiety disorder or adjustment disorder present and treated 
during service.  Regarding the above opinions the psychogenic 
vomiting was at least as likely as not an anxiety symptom and 
part of either an unspecified anxiety disorder or an 
adjustment disorder present and treated during military 
service.  These problems were described as being related to 
the stress of his job as a recruiter which was described as 
very stressful.  He continued to have some adjustment 
difficulties but did not appear to meet the criteria for an 
anxiety disorder nor did the vomiting appear to be a problem.  
The difficulties described in the examination were quite mild 
and the shift of the diagnostic focus or new information did 
not change this examiner's previous opinion that there was 
very little if any mental health effect on his employment 
capability.  The above diagnosis was likely residual but more 
likely than not chronic mild adjustment problems related to 
common family issues rather than being caused by or related 
to events or diagnoses during service.  

A September 2006 e-mail from the examiner who conducted the 
April 2005 VA examination clarified that he reviewed the 
claims file.  

As shown by the evidence, the veteran's service-connected 
disorder consists of both physical manifestations of a 
gastrointestinal nature and psychological manifestations.  

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. 38 C.F.R. § 4.126(a) (2006).  When 
evaluating the level of disability from a mental disorder, 
the VA will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.126(d), when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  The agency of original 
jurisdiction should clearly explain what aspect of his 
service-connected condition represents the dominate aspect of 
his condition.

The veteran is currently rated at 10 percent for irritable 
bowel syndrome under 38 C.F.R. § 4.114, Diagnostic Code 7319.  
This has been considered by the RO to be the dominant aspect 
of the condition.  However the Board will consider the 
veteran's psychiatric manifestations pursuant to the criteria 
for evaluating psychiatric disorders to determine whether 
such manifestations may be the dominant aspect warranting 
greater than the initial 10 percent rating in effect under 
the criteria for digestive disorders.  

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 100 percent evaluation is 
warranted for the following: Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 30 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self- 
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment. 38 C.F.R. § 4.126 
(2006).

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005).  
).  GAF scores of 81 to 90 indicates absent or minimal 
symptoms (e.g. mild anxiety before an exam), good functioning 
in all areas, interested and involved in a wide range of 
activities, socially effective, generally satisfied with 
life, with no more than everyday problems (e.g. an occasional 
argument with family members.)  GAF scores of 71 to 80 
indicates that, if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  Scores of 61 to 70 are indicative 
of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Scores of 51-60 
involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.)  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school). Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

Based upon review of the evidence, the Board agrees with the 
RO's findings that the psychiatric manifestations shown by 
the veteran are not the predominant factor of disability.  
His overall psychiatric condition would not exceed the 
criteria for 10 percent under the General Rating for 
psychiatric conditions as they are generally mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  The April 2005 VA psychiatric 
examination in particular showed his psychiatric 
manifestations to be no more than mild, with his complaints 
generally centered around the normal stresses of marriage and 
family, as well as some complaints of fatigue from sleeping 
only 4 to 5 hours a night.  He has not had treatment or 
counseling for psychiatric complaints since the service.  His 
work has not been adversely affected by psychiatric 
complaints and he had a good social life.  His GAF was said 
to be 65 which suggests only mild symptoms; his overall lack 
of psychiatric symptoms described in detail in this 
examination suggest only minimal symptomatology, if any.  

Compared to the mild psychiatric complaints with no history 
of treatment since service, the records and examination 
reports do confirm the predominant disability to be the 
veteran's gastrointestinal complaints of irritable bowel 
syndrome and neurogenic vomiting.  He is shown to have missed 
work at times due to symptoms and has sought treatment 
throughout the pendency of this appeal for gastrointestinal 
complaints.  

Thus having determined that the veteran's gastrointestinal 
complaints are the predominant disability, the Board must 
consider whether an initial rating in excess of 10 percent 
disabling is warranted for such complaints under the 
applicable criteria.  

Under Diagnostic Code 7319, irritable bowel syndrome will be 
rated as noncompensably disabling when mild, with 
disturbances of bowel function and with occasional episodes 
of abdominal distress.  In order to warrant a 10 percent 
rating, the disability must be moderate with frequent 
episodes of bowel disturbance with abdominal distress.  For 
severe disability, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
the rating will be 30 percent.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.  

A review of the evidence fails to show the veteran's 
irritable bowel syndrome symptoms warrant an initial rating 
in excess of 10 percent disabling.  Although he is shown to 
have symptoms of alternating constipation and diarrhea, his 
symptoms are not shown to be severe with more or less 
constant abdominal distress.  To the contrary, his symptoms 
are shown to be alleviated with dicyclomine.  Although he 
sometimes still experiences nausea, vomiting is no longer 
shown to be a problem in the more recent VA examination from 
March 2005, which indicates the dicyclomine helped with this.  
The records and VA examination reports, including the most 
recent VA examination report of March 2005 failed to show 
evidence consistent with constant abdominal distress on 
objective examinations which repeatedly showed no tenderness 
and normal bowel sounds.  He was said to only miss about 1 or 
2 work days per month from diarrhea in March 2005.  Overall 
the evidence from the time from initial entitlement reflects 
the veteran's irritable bowel syndrome symptoms to be no more 
than moderate and thus warranting no more than initial 10 
percent rating in effect.  

Thus the preponderance of the evidence is against an initial 
rating in excess of 10 percent for the veteran's irritable 
bowel syndrome with psychogenic vomiting.

The Board also finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's service-connected irritable bowel 
syndrome disorder resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); warranted frequent periods of hospitalization; 
or otherwise has rendered impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

An initial disability rating in excess of 10 percent for 
irritable bowel syndrome with psychogenic vomiting is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


